DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 25-35 and 43-44) in the remarks reply filed on 08/24/2021 is acknowledged. Claims 1-24 and 36-42 are cancelled. New claims 46-51 are added. Claims 25-35, 43-50 and 51 are pending and herein considered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 02/06/2020.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/06/2020, 01/13/2021 and 05/22/2021, are in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25, 27-29, 33-35, 43-46, 48-49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over NPL- 3GPP TSG-RAN WG1 Meeting #85, WI RAPPORTEUR (ERICSSON): "RAN1 agreements for Rel-13 NB-IoT"; R1-165977, Nanjing, China; 22nd -26th May 2016, XP051141850, 33 pages; hereinafter “R1-165977” in view of Somichetty et al. (U.S 2018/0234951).
For claim 25: 
R1-165977 discloses an apparatus comprising: memory; and processing circuitry in communication with the memory, wherein the processing circuitry is configured to: 
decode a narrowband physical downlink control channel (NPDCCH) that schedules a transmission of a narrowband physical uplink shared channel (NPUSCH) in one or more radio frames (see R1-165977, section 16, 16.5, 16.5.1; UE is configured by higher layers to decode NPDCCHs wilh the CRC scrambled by the Temporary C-RN11 regardless of whether UE is configured or not configured to decode NPOCCHs with lbe CRC scrambled by the C-RNTI. the UE shall decode the NPDCCI-1 according to the combination defined in Table 16.5.1-4 and transmit the corresponding NPUSCH. The scrambling initialization of NPUSCH corresponding to these NPDCCH is by Temporary C-RNTI), 
wherein the radio frames are configured for time-division duplexing (TDD) operation (see R1-165977, sections 8, 10; FFS for special subframe in TDD), wherein subframes of the radio frames include uplink subframes and downlink subframes (see R1-165977, sections 17, 18; including UL and DL subframes); and 
R1-165977 does not explicitly disclose determine an uplink scheduling delay for the transmission of the NPUSCH based on a sum of a predetermined first number of subframes and a variable second number of subframes, wherein the second number of subframes is based on a window of variable size, wherein the window starts when the first number of subframes has elapsed since reception of the NPDCCH, wherein the window ends when a number of uplink subframes has elapsed since the start of the window, and wherein the number of uplink subframes is indicated by an uplink scheduling parameter included in the NPDCCH. 
Somichetty, from the same or similar fields of endeavor, disclose base station may schedule a first uplink subframe in the narrowband TDD frame structure for the UE to report a first ACK/NACK associated with the NPDCCH, and the first ACK/NACK associated with the NPDCCH may be transmitted by UE in subframe 2 (e.g., 1+1=2) of the narrowband TDD frame structure (see Somichetty, at least figure 5, figure 7A, figure 12B, 14A, 20 and at least paragraph [0084]-[0086]; [0112]-[0113]; [0119]; [0125]-[0131];[0203]). 
 Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Somichetty. The motivation for doing this is to provide a system networks such a need 

For claims 27, 44 and 48: 
In addition to rejection in claims 27, 44 and 48, R1-165977- Somichetty further discloses 
2wherein the size of the window is based on a count of valid uplink subframes (see R1-165977, section 8; an NB-PDCCH candidate with number of repetitions Ri, UE needs to blind decode every Ri valid subframes from the start of the search space to the end of the search space and the duration of a search space is Rmax valid subframes).  
For claims 28 and 49: 
In addition to rejection in claims 28 and 49, R1-165977- Somichetty further discloses wherein the processing circuitry is further configured to: encode the NPUSCH for transmission in accordance with a single-tone transmission in one subcarrier per symbol period (see R1-165977, sections 8, 15; DM-RS pattern for single tone NB-PUSCH that conveys data transmission), or a multi-tone transmission in 3, 6, or 12 subcarriers per symbol period (see R1-165977, sections 8, 15; For 6-tone transmission, DM-RS is mapped to 6-tone in the same subcarriers as data).  
For claims 29 and 50: 
In addition to rejection in claims 29 and 50, R1-165977- Somichetty further discloses wherein the processing circuitry is further configured to: determine a transmission window for the transmission of the NPUSCH; and if the transmission window includes one or more downlink subframes, refrain from monitoring for other NPDCCHs during the downlink subframes of the transmission (see Somichetty, at least paragraph [0164]-[0165]; the base station may determine how to transmit a narrowband physical downlink channel based on the determination whether the subframe is a special subframe or a downlink subframe by determining to refrain from transmitting the narrowband physical down link channel in the subframe when the subframe is a special subframe). The motivation for doing this is to provide a system networks such a need to support the use of narrowband TDD frame structure for narrowband communication. 
For claim 33: 
In addition to rejection in claim 33, R1-165977- Somichetty further discloses wherein, if the NPUSCH is encoded in accordance with subcarrier spacing of 15 kHz (see R1-165977, section 8; NPUSCH subcarrier allocations and 5 bits in UL grant are used to jointly indicate the subcarrier number and starting subcarrier for NB-PUSCH transmission with 15 kHz subcanicr spacing), candidate subframe configurations include a first candidate subframe configuration and a second candidate subframe configuration and at least one other candidate subframe configuration (see R1-165977, section .  
For claim 34: 
In addition to rejection in claim 34, R1-165977- Somichetty further discloses wherein the processing circuitry is further configured to: encode the NPUSCH based on a maximum transport block size of 1000 bits or 2536 bits (see R1-165977, section 9, see table for TBS; Maximum UL TBS supported for NB-IoT is not greater than 1000 bits (exact value FFS)) .  
For claims 35 and 45: 
In addition to rejection in claims 35 and 45, R1-165977- Somichetty further discloses wherein the UE is arranged to operate in accordance with a further enhanced narrowband internet-of-things (feNB-IoT) protocol (see Somichetty, at least paragraph [0120]; the base station 804 and the UE 806 may be configured to communicate using narrow band communications (e.g., NB-IoT and/or eMTC). For example, the UE 806 may be an NB-IoT device and/or an eMTC device). The motivation for doing this is to provide a system networks such a need to support the use of narrowband TDD frame structure for narrowband communication. 
For claim 43: 
 For claim 43, claim 43 is directed to an apparatus which has similar scope as claim 25. Therefore, claim 43 remains un-patentable for the same reasons.
For claim 46: 
 For claim 46, claim 46 is directed to a non-transitory computer-readable storage medium which has similar scope as claim 25. Therefore, claim 46 remains un-patentable for the same reasons.
Allowable Subject Matter
Claims 26, 30-32, 47 and 51 would be allowable if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Seo et al. (U.S 2015/0078221) discloses a method for aggregating carriers in a wireless communication system includes configuring a first carrier; and configuring a second carrier in addition to the first carrier, wherein the first carrier is a time division duplex (TDD) carrier in which uplink subframe and downlink subframe are located on different time in a frame. Lin et al. (U.S 2017/0223743) discloses the hopping patterns according to some embodiments can help the base station obtain very accurate time of arrival estimation accuracy even if the preamble transmission only uses one single tone of 3.75 kHz at a time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
09/29/2021